Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERENCE DIVIDENDS Our ratio of earnings to fixed charges and preference dividends for each of the periods indicated is as follows: Three months ended March 31, Year ended December 31, $ in millions Income before income taxes, including gains and losses attributable to noncontrolling interests Less: Equity in earnings of unconsolidated affiliates Pre tax income before income from equity in earnings of unconsolidated affiliates Add: Fixed Charges Add: Amortization of capitalized interest 0 0 0 0 0 0 Add: Dividends from unconsolidated affiliates Less: Interest capitalized 0 0 0 0 0 0 Less: Noncontrolling interests in consolidated entities, net Earnings Fixed charges: Portion of rent expense representing interest Interest Total fixed charges Ratio of earnings/fixed charges
